Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-7, 12, 15-16 has been reviewed and are addressed below.  Claims 8-11, 13-14 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites a non-transitory computer-readable storage medium that stores programs that causing a computer to execute each unit in information processing apparatus according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “1-7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites an acquisition unit, a search unit and a display control unit, which according to applicant’s specifications in paragraph 22 that “the control unit 37 is realized by, for example, a central processing unit (CPU) and comprehensively controls processing performed in the medical information processing apparatus 10. A functional configuration of the control unit 37 includes an examination image acquisition unit 41, an examination date acquisition unit 42, a clinical practice information acquisition unit 43, a comparison image generation unit 44, and a display processing unit 45”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-7 limitation recites an acquisition unit, a search unit and a display unit has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in paragraph 21 the specification recites “the display unit 36 is realized by, for example, a display and displays various types of information to a user (e.g., doctor). The operation unit 35 and the display unit 36 are controlled by the control unit 37 to provide a function as a graphical user interface (GUI)” which appears to be software.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 12, 15-16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-7, 12, 15-16 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 and 15 recite ,“search for clinical practice information about a clinical practice performed on the subject during a period defined by a first examination data at which the first image is acquired and a second examination data at which the second examination image is acquired”, “display the comparison image and the searched clinical practice information”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “information processing apparatus”, “acquisition unit”, “search unit” ,”display control unit”, “display unit”, “non-transitory computer readable medium” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “acquire a comparison image generated using a first examination image and a second examination image which are acquired by imaging a subject in different times/dates from each other” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 22 states that "control unit 37 is realized by, for example, a central processing unit (CPU) and comprehensively controls processing performed in the medical information processing apparatus 10. A functional configuration of the control unit 37 includes an examination image acquisition unit 41, an examination date acquisition unit 42, a clinical practice information acquisition unit 43, a comparison image generation unit 44, and a display processing unit 45”.
Paragraph 21 states that “The display unit 36 is realized by, for example, a display and displays various types of information to a user (e.g., doctor). The operation unit 35 and the display unit 36 are controlled by the control unit 37 to provide a function as a graphical user interface (GUI)”.
The claims recite additional elements “acquire a comparison image generated using a first examination image and a second examination image which are acquired by imaging a subject in different times/dates from each other” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 12, 16  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7-, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (2009/0080744) in view of Jiang (2020/0043577).
With respect to claim 1 Sagawa teaches an information processing apparatus comprising: 
an acquisition unit configured to acquire a comparison image generated using a first examination image and a second examination image which are acquired by imaging a subject at different times/dates from each other (Sagawa paragraph 60 “medical facilities like hospitals, medical examinations are often carried out periodically on the same patient at an interval of three months, six months or one year, to observe the course of an illness or the like. For an follow-up examination, the inspection department 6 takes the slice images 30 under the approximately same conditions as in the previous examination, so that the taken slice images 30 may be compared with those taken in the previous examination, wherein the conditions include positions of the site for observation and display conditions of the images”); 
a second examination date, at which the second examination image is acquired; and a display control unit configured to display the comparison image and the searched clinical practice information on a display unit (Sagawa paragraph 85 and Fig. 8-9 “When the comparison mode is selected, the CPU 40 reads out the correspondence data 58 and the past data 64 from the respective databases 55 and 56 correspondingly to the present data 60 that is subjected to the image interpretation. Thereafter, the CPU 40 changes the layout of the image display screen 70 for the comparison mode and displays the present images 62 and the corresponding past images 66 respectively in the present image display zone 100 and in the past image display zone 102 (see FIG. 9) As the wheel 44c of the mouse 44 is rotated, the CPU 40 lets both the present image display zone 100 and the past image display zone 102 scroll together according to the rotational amount of the wheel 44c, so that the present image 62 is kept displayed with its counterpart past image 66”).
Sagawa does not explicitly teach a search unit configured to search for clinical practice information about a clinical practice performed on the subject during a period defined by a first examination date, at which the first examination image is acquired.
Jiang teaches he electronic medical record system comprises a search module for conducting a search according to the text in the electronic medical record image by a search criterion and displaying a searched result in a list in a sorted order (Jiang paragraph 37).
One or ordinary skill in the art would have found it obvious to combine the teachings of Sagawa with Jiang at the time of filing with the motivation of improving overall medical efficiency (Jiang paragraph 8).
Claim 15 is rejected as above.
Claim 16 is rejected as above.

With respect to claim 2 Sagawa teaches the information processing apparatus according to claim 1, wherein the search unit searches the searched clinical practice information for clinical practice information that specifies a detail of a clinical practice that may have caused a change between the first examination image and the second examination image (Sagawa paragraph 46 “medical network system 2 consists of a plurality of department terminals 10 that are installed in respective diagnosis and treatment departments 4 like those for surgery, medicine etc., an image interpretation report making terminal 12 that is installed in an inspection department 6 like that for radiography, and a local area network (LAN) 14 interconnecting these terminals 10 and 12. To the LAN 14 are also connected a CT scanner 16, which is installed in the inspection department 6, an information management server 18, an image server 20 and a report server 22. The information management server 18 manages a variety of information inside the medical facility. The image server 20 is a data storage device storing various medical images including slice images 30 taken by the CT scanner 16. The report server 22 is a report storage device storing image interpretation reports 24, in which findings, views, opinions and diagnosis obtained by the image interpretation are written as comments or remarks”).

With respect to claim 3 Sagawa teaches the information processing apparatus according to claim 2, wherein the detail of the clinical practice that may have caused the change between the first examination image and the second examination image, includes at least one of a medical treatment with a drug and a surgical medical treatment (Sagawa paragraph 46 “medical network system 2 consists of a plurality of department terminals 10 that are installed in respective diagnosis and treatment departments 4 like those for surgery, medicine etc., an image interpretation report making terminal 12 that is installed in an inspection department 6 like that for radiography, and a local area network (LAN) 14 interconnecting these terminals 10 and 12. To the LAN 14 are also connected a CT scanner 16, which is installed in the inspection department 6, an information management server 18, an image server 20 and a report server 22. The information management server 18 manages a variety of information inside the medical facility. The image server 20 is a data storage device storing various medical images including slice images 30 taken by the CT scanner 16. The report server 22 is a report storage device storing image interpretation reports 24, in which findings, views, opinions and diagnosis obtained by the image interpretation are written as comments or remarks”).

With respect to claim 4 Sagawa teaches the information processing apparatus according to claim 1, wherein the comparison image is associated with information specifying the first examination date and information specifying the second examination date, and wherein the search unit acquires the first examination date and the second examination date from the comparison image (Sagawa paragraph 49 “The diagnosis and treatment information represents information on the diagnosis and treatment made to the patient, including the date of medical session, the department in charge, the name of disorder, the result of diagnosis, the duration of therapy, the kinds and amounts of prescribed drugs, the name of pharmacy in charge of medication, etc. The duration of therapy represents how long the patient has come to the medical facility for the therapy of the same disorder. The examination information represents information on medical images taken at each examination, including the date of examination, the machine used for the examination, the method of the examination and the site under the examination, etc. The information on the method of the examination includes directions and angles of taking the respective medical images, such as front and side, as well as whether radiopaque is used or not. The examined sites means body sites to be examined, such as head, neck, chest region, abdominal region, pelvic region, leg, trunk of body, etc. The account information includes for example charges for medical sessions, medications and inspections as well as whether the coverage is available or no”).

With respect to claim 5 Sagawa teaches the information processing apparatus according to claim 1, further comprising a reception unit configured to receive input of the first examination date and the second examination date, wherein the acquisition unit acquires the comparison image generated using the first examination image identified based on the received input first examination date and the second examination image identified based on the received input second examination date (Sagawa paragraph 49 “The examination information represents information on medical images taken at each examination, including the date of examination, the machine used for the examination, the method of the examination and the site under the examination, etc.”).

With respect to claim 6 Sagawa teaches the information processing apparatus according to claim 1, wherein the comparison image is an image specifying a difference between the first examination image and the second examination image (Sagawa Fig. 9).

With respect to claim 7 Sagawa teaches the information processing apparatus according to claim 1. Sagawa does not explicitly teach further comprising a recording unit configured to record the comparison image and the searched clinical practice information in association with each other. 
Jiang teaches he electronic medical record system comprises a search module for conducting a search according to the text in the electronic medical record image by a search criterion and displaying a searched result in a list in a sorted order (Jiang paragraph 37).
One or ordinary skill in the art would have found it obvious to combine the teachings of Sagawa with Jiang at the time of filing with the motivation of improving overall medical efficiency (Jiang paragraph 8).Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626